DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 10, 14, 15, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “taste enhancement” in claim 9 is a relative term which renders the claim indefinite. The term “taste enhancement” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In this case, the claim indicates that an ingredient is added for taste enhancement; however, every individual has different tastes and it is unclear how the system determines what actually enhances the recipe since what may appeal to a .
The term “to improve the modifying” in claim 10 is a relative term which renders the claim indefinite. The term “to improve” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification indicates the usage of the word; however, there does not appear to be any standard for determining how the modifying step is improved.  It seems the applicant’s intention is meant to relate to the analysis step too with respect to actually determining what portion of the recipe will be modified; however, that step is explicitly excluded from the claim language.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) identifying a recipe for a food dish; identifying produce procured for the recipe, determining where the produce is from and transport time to the store; analyze the recipe with respect to the ingredient for source location and transport time; modify the recipe and making the recipe available. These steps recite mental process steps similar to concepts associated with collecting information, analyzing it, and displaying certain results of the collection and analysis (identifying recipe and produce, transport time, source location 

With regard to claim 2, this claim recites that the geographic origin is based on information received by the data processing system from a bar code for the produce which recites well-understood, routine, and conventional activity of electronic recordkeeping of using a data processing system to store information.  This limitation also recites generally the abstract idea discussed above of the user/consumer collecting information when shopping and reading labels or signs about produce before buying them.
With regard to claim 3, this claim recites obtaining information related to the recipe which recites the above identified abstract idea of collecting information including reading information from a cookbook and adds no meaningful limitations beyond that of the abstract idea.
With regard to claim 4, this claim recites that the information relates to an author of the recipe which recites the above identified abstract idea.
With regard to claim 5, this claim recites that a specific type of produce is missing from the recipe and the system cognitively predict a specific type of produce the author would use which recites the above identified abstract idea associated with the consumer/chef recognizing the recipe as that of a famous celebrity chef and using that knowledge to predict what quantities and type of produce to use.
With regard to claim 6, this claim recites analyzing comprises one or more of retrieving information regarding a type of produce, specific type of produce, or one or more characteristics of the produce which recites the above identified abstract idea associated with collecting and analyzing information such as determining whether the produce is organic.
With regard to claim 7, this claim recites that the characteristics including whether produce is in season, ripened naturally, genetically modified, or produce is organic which recites the above identified abstract idea associated with collecting and analyzing information such as determining whether the produce is organic.
With regard to claim 8, this claim recites that the information regarding the produce is stored in a database, the produce comprising the produce in the recipe, and modifying comprises updating the database with estimated transport time which recites the above identified abstract idea of collecting information with the additional element of storing and updating information in a database which relates to well-understood, routine, and conventional activity of storing and retrieving information in memory (see MPEP 2106.05(d)).
With regard to claim 9, this claim recites modifying the recipe comprises different amount of the produce than recipe, different amount of time for at least one step, or adding at least one ingredient to the recipe for taste enhancement which recites the above identified abstract idea and relates to consumer or chef using their knowledge to customize the recipe such as changing certain times including, for example, for pizza changing times to get the desired crust type (like a softer crust) or adding bacon to a recipe and adds no meaningful limitation beyond that of the abstract idea as discussed above.
With regard to claim 10, this claim recites machine learning about the produce and plurality of recipes to improve the modifying which recites the above identified abstract idea of a human learning over time and applying that knowledge to future 
With regard to claims 11-15 these claims are substantially similar to claims 1, 3-5, 6-7, 9, and 10 respectively and are rejected for similar reasons as discussed above.
With regard to claims 16-20 these claims are substantially similar to claims 1, 3-5, 6-7, 9, and 10 respectively and are rejected for similar reasons as discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-4, 6-9, 11, 13, 14, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Knobel [US 2016/0335589 A1] in view of Bohling et al [US 2019/0147396 A1], Rozenblatt [US 2008/0300993 A1], and Schwartz et al [US 2012/0317505 A1].
With regard to claim 1, Knobel teaches a computer-implemented method of modifying a recipe for food based on a geographic origin of produce in the recipe, the computer-implemented method comprising: identifying, by a data processing system, a recipe for a food dish to be prepared by a user (see paragraph [0084]; the user can search for and select/identify a recipe for a food dish); 
identifying, by the data processing system, produce procured for the recipe (see paragraphs [0060] and [0085]; the personal inventory system can include fruits/vegetables where the system can determine the items needed for the recipe and which items the user has in stock).
Knobel does not appear to explicitly teach determining, by the data processing system, a geographic origin of the produce and a transport time of the produce from the geographic origin to one or more source from which the produce was procured; analyzing the recipe, by a data processing system, against at least one ingredient available to the user and one or more aspect of the produce, resulting in at least one analysis result;  modifying the recipe, by the data processing system, resulting in a modified recipe based on the geographic origin, the transport time and the at least one 
Bohling teaches determining, by the data processing system, a geographic origin of the produce and a transport time of the produce from the geographic origin to one or more source from which the produce was procured (see paragraphs [0029], [0057], [0073], [0079], and [0086]-[0096]; the system can utilize various information include geographic location of the origin of the produce and transportation time to help predict a shelf life or freshness indicator which includes the various the time period between harvest and arriving at the store). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the freshness indicators of Knobel by utilizing additional information including harvest data, geographic location, and transportation time as taught by Bohling in order to allow consumers to not only be able to accurately assess the items at the store that they wish to buy but also to have the system keep track of the freshness/shelf-life of the purchased items so that the users know when their items/products will expire and help avoid frustration on the users part when planning a meal to discover that the produce or other products are bad.
Knobel in view of Bohling teach analyzing the recipe, by a data processing system, against at least one ingredient available to the user and one or more aspect of the produce, resulting in at least one analysis result (see Knobel, paragraphs [0085], [0082], and [0088]; the system can analyze the local items as well as personal inventory to provide various options to the user). 
Knobel in view of Bohling do not appear to explicitly teach modifying the recipe, by the data processing system, resulting in a modified recipe based on the geographic origin, the transport time and the at least one analysis result; and making available to the user, by the data processing system, the modified recipe.
Schwartz teaches modifying the recipe, by the data processing system, resulting in a modified recipe; and making available to the user, by the data processing system, the modified recipe (see paragraphs [0044], [0045], and [0052]; the system allows users to modify the recipe with substitutions and publish it in a manner to make it available).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the recipe display and presentation system of Knobel in view of Bohling by incorporating means to not only substitute ingredients but to also modify the recipe itself as taught by Schwartz in order to create new recipes that can be saved and shared with others thereby allowing users to share their new culinary creations but also to have a record of their modified recipe without having to manually write down the substitutions/changes or memorize it in case the user actually prefers their modified recipe to the original recipe thus saving the user time later when they want to make this dish again.
Knobel in view of Bohling and Schwartz teach modifying the recipe, by the data processing system, resulting in a modified recipe based on the geographic origin, the transport time and the at least one analysis result (see Schwartz, paragraphs [0044], [0045], and [0052]; Bohling, paragraphs [0029], [0057], [0073], [0079], and [0086]-[0096]; see Knobel, paragraphs [0059], [0082], [0085], [0097]-[0100]; the system can utilize freshness indicators and thresholds to determine if particular procured food items 
With regard to claim 2, Knobel in view of Bohling and Schwartz teach wherein the geographic origin of the produce is determined based, at least in part, on information received by the data processing system from a bar code for the produce (see Bohling, paragraph [0079]; the system can utilize a bar code or QR code to determine the geographic origin of the product).

With regard to claim 3, Knobel in view of Bohling and Schwartz teach obtaining, by the data processing system, information related to the recipe (see Knobel, paragraph [0084]; various additional information may be obtained that is associated with the dish/recipe).

With regard to claim 4, Knobel in view of Bohling and Schwartz teach wherein obtaining information related to the recipe comprises obtaining information, by the data processing system, related to an author of the recipe (see Schwartz, paragraph [0049]; the recipes can include information identifying the recipe author).

With regard to claim 6, Knobel in view of Bohling and Schwartz teach wherein the analyzing comprises one or more of retrieving information, by the data processing system, regarding a type of the produce, retrieving information, by the data processing 

With regard to claim 7, Knobel in view of Bohling and Schwartz teach wherein the one or more characteristic comprises at least one of whether the produce is in season, whether the produce was ripened naturally, whether the produce was genetically modified and whether the produce is organic (see Schwartz, paragraph [0079]; various information can be retrieved including characteristics of the produce such as growth data and whether organic or sustainable farming practices were used).

With regard to claim 8, Knobel in view of Bohling and Schwartz teach wherein information regarding a plurality of produce is stored in a database, wherein the plurality of produce comprises the produce in the recipe, and wherein the modifying comprises updating the database with the estimated transport time (see Bohling, paragraph [0093]; see Knobel, paragraph [0028]; the system utilizes a personal inventory system that can store various information about the produce the user procures including freshness information that can include new produce procured for the recipe which can help determine how fresh the ingredients are for the user to use in their recipe).

With regard to claim 9, Knobel in view of Bohling and Schwartz teach wherein the modified recipe comprises one or more of a different amount of the produce than the 

With regard to claim 11, this claim is substantially similar to claim 1 and is rejected for similar reasons as discussed above.

With regard to claims 13 and 14, these claims are substantially similar to claims 6 & 7 and 9 respectively and are rejected for similar reasons as discussed above.

With regard to claim 16, this claim is substantially similar to claim 1 and is rejected for similar reasons as discussed above.

With regard to claims 18 and 19, these claims are substantially similar to claims 6 & 7 and 9 respectively and are rejected for similar reasons as discussed above.



Claims 5, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Knobel [US 2016/0335589 A1] in view of Bohling et al [US 2019/0147396 A1], Rozenblatt [US 2008/0300993 A1], and Schwartz et al [US 2012/0317505 A1] in further view of Egan [US 2015/0079551 A1].
With regard to claim 5, Knobel in view of Bohling and Schwartz teach all the claim limitations of claims 1 and 4 as discussed above.
Knobel in view of Bohling and Schwartz do not appear to explicitly teach wherein a specific type of produce is missing from the recipe, the method further comprising using, by the data processing system, the information related to the author to cognitively predict a specific type of produce the author would use.
Egan teaches users can have preferences/rules for certain types of produce (see paragraph [0067]; the user express preferences for various traits for preferred types of foods such as location of origin, particular brands, et cetera).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the recipe presentation system and ingredient shopping list creation system of Knobel in view of Bohling and Schwartz by utilizing preferences of the user as taught by Egan in order to allow the system to automatically select items for the recipe and shopping list that best fit the preferences of the user without the user having to manually peruse through a list of items and select an item for each and every ingredient in the shopping list thereby saving the end user time and effort while also meeting the needs of the user and their preferences.
Knobel in view of Bohling and Schwartz in further view of Egan teach wherein a specific type of produce is missing from the recipe, the method further comprising using, by the data processing system, the information related to the author to cognitively predict a specific type of produce the author would use (see Knobel, paragraph [0082]; Egan, paragraph [0067]; see Schwartz, paragraphs [0026]-[0028]; the system can 

With regard to claims 12 and 17, these claims are substantially similar to claims 3-5 and are rejected for similar reasons as discussed above.



Claims 10, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Knobel [US 2016/0335589 A1] in view of Bohling et al [US 2019/0147396 A1], Rozenblatt [US 2008/0300993 A1], and Schwartz et al [US 2012/0317505 A1] in further view of Byron et al [US 2017/0139902 A1].
With regard to claim 10, Knobel in view of Bohling and Schwartz teach all the claim limitations of claim 1 as discussed above.
Knobel in view of Bohling and Schwartz do not appear to explicitly teach using machine learning for the data processing system based on data regarding a plurality of produce and a plurality of recipes to improve the modifying.
Byron teaches using machine learning for the data processing system based on data regarding a plurality of produce and a plurality of recipes to improve the modifying (see paragraphs [0032], [0033], [0038], [0095], and [0133]; the system can utilize 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the recipe presentation system and ingredient shopping list creation system of Knobel in view of Bohling and Schwartz by utilizing machine learning system to assist in ingredient substitution recommendations as taught by Byron in order to allow a system to be able to receive and analyze large quantities of data that can help assist users in determining appropriate substitutions that are similar to the ingredients already in a recipe and that pair nicely with it based on past experiences and/or related recipes while helping the user steer clear of accidently making a recipe that is not desirable thus helping the user not feel angry or upset from having wasted food items, money, and time on making a recipe that tastes terrible by instead helping the user select recommended ingredient substitutions that complement and even enhance the flavor of particular dishes.

With regard to claims 15 and 20, these claims are substantially similar to claim 10 and are rejected for similar reasons as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S SOMERS whose telephone number is (571)270-3567. The examiner can normally be reached M-F 11-8 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 5712701006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARC S SOMERS/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        3/24/2022